Citation Nr: 1544552	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left foot neuropathy, to include as secondary to a service-connected left ankle disability.  

2.  Entitlement to service connection for right foot neuropathy, to include as secondary to a service-connected left ankle disability.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1982 to January 2005.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Prior to certification of the Veteran's appeal to the Board in July 2015, the Veteran's previously appointed representative, American Veterans (AMVETS), properly withdrew its representation of the Veteran.  38 C.F.R. §§ 14.631(c), 20.608 (2015).  Therefore, the Veteran is now recognized as proceeding pro se in this appeal.  

The Veteran's October 2012 VA Form 9 substantive appeal failed to indicate whether she desired a hearing before the Board; however, when VA contacted the Veteran that same month to clarify her wishes regarding a Board hearing, she indicated that she did not desire a hearing after consulting with her then-representative, AMVETS.  Moreover, since AMVETS withdrew as the Veteran's representative, she has not raised a request for a hearing at any time.  Therefore, there is no harm in proceeding to adjudicate her claims on appeal.  


FINDINGS OF FACT

1.  The Veteran's left foot neuropathy did not have onset during active service, is not etiologically related to active service, and is not caused or aggravated by a service-connected left ankle disability.  

2.  The Veteran's right foot neuropathy did not have onset during active service, is not etiologically related to active service, and is not caused or aggravated by a service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot neuropathy, to include as secondary to a service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for right foot neuropathy, to include as secondary to a service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In April 2009, the RO provided the required notice regarding the Veteran's claims of entitlement to service connection for left and right foot neuropathy on a direct basis; proper notice regarding secondary service connection was provided in August 2009.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.  

The Veteran was afforded relevant VA examinations in October 2009 and May 2012.  To the extent that the October 2009 VA examiner did not have the opportunity to review the claims file, the Board notes that the May 2012 VA examiner subsequently did so, and rendered an opinion in agreement with the prior opinion.  Additionally, each VA examiner obtained a medical history from the Veteran, conducted thorough clinical examinations, and provided a supporting rationale for the opinion rendered.  As such, the Board finds that VA opinions, when read together and considered as a whole, are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

The Veteran claims entitlement to service connection for left and right foot neuropathy, to include as secondary to a service-connected left ankle disability.  

As an initial matter, the Board notes that service treatment records are negative for complaints, treatment, or diagnosis of peripheral neuropathy of the bilateral feet, or any chronic or recurrent symptoms of such disorder.  

In August 1985, the Veteran first underwent a bilateral wedge resection to treat ingrown toenails on her great toes.  Additional related procedures were conducted in December 1985 and October 1988.  In March 1992, the Veteran underwent surgery for a fractured toe on her left foot.  In November 2004, the Veteran complained of tenderness in her right great toe; this was assessed as tendonitis, and although the Veteran inquired about the possibility of gout, she was reassured that her condition did not appear to be gout, nor was such condition diagnosed.  

Post-service treatment records from April 2007 document the Veteran's complaints of numbness in both feet for more than one year.  The physician noted an impression of neuropathy, without a history of diabetes, and the Veteran was advised to have electromyography (EMG) and nerve conduction testing.  In May 2007, results from EMG and nerve conduction tests included findings consistent with mild posterior tibial neuropathy bilaterally.  

Private treatment records from August 2008 document the Veteran's report of numbness in her feet for four years.  The physician noted that the Veteran had sensory neuropathy of unknown etiology, as well as the possibility of neuropathy secondary to statin medication.  

In March 2009, the Veteran stated that her bilateral neuropathy of the feet came on after her ankle surgery.  Again in May 2009, the Veteran reported that she began feeling numbness in her feet after ankle surgery and that she talked to the military doctors about the numbness many times.  Similarly, during a July 2009 VA examination regarding her service-connected ankle condition, the Veteran reported numbness in both feet due to her ankle condition.  

The Veteran was first afforded a VA examination related to her claims on appeal in October 2009.  She reported first spraining her left ankle in 1994, after which symptoms of numbness and tingling began in 2004, before she sprained her left ankle a second time.  She stated that the symptoms began in her right foot and then involved the left, and that the symptoms began in her toes and extended to the tops of her feet, but not to the ankle.  The VA examiner noted the prior EMG/nerve conduction studies in 2007 and a 2006 MRI which revealed mild degenerative changes of the lumbosacral spine at both L4-L5 and L5-Sl, but without foraminal or spinal canal compromise.  Following a physical examination, the VA examiner diagnosed the Veteran with neuralgia of the feet.  The examiner acknowledged her lack of opportunity to review the Veteran's claims file, but stated that she would provide an opinion based on the Veteran's provided medical history, previous testing results, and the results of her examination.  The examiner concluded that the Veteran's bilateral neuralgia was less likely as not caused by or a result of her left ankle sprain, because the symptoms involve both lower extremities and began prior to the surgery on the left ankle.  Furthermore, she stated that neuralgia from an ankle sprain is not a common finding; while ankle sprains are very common, neurological deficits following an ankle sprain are uncommon.  Therefore, the examiner also opined that the Veteran's bilateral feet symptoms were not increased after the left ankle sprain with surgery in 2004 and therefore, there was no permanent aggravation of her neurologic symptoms secondary to the left ankle sprains.  

The Veteran's March 2010 notice of disagreement (NOD) stated that she was not claiming that her neuropathy condition was secondary to her left ankle surgery, and that she had complained of related symptoms prior to her left ankle surgery.  She reported seeing multiple neurologists, none of which could tell her why she lacked feeling in her feet.  She also asserted inadequacy in the October 2009 VA examination because the VA examiner did not review her claims file, and requested a new VA examination with a proper review of the claims file.  

Thereafter, the Veteran was afforded an additional VA examination in May 2012.  After a review of the claims file, medical history, and a thorough physical examination, the VA examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by active service.  The examiner noted review of, and agreement with, the October 2009 VA opinion and the rationale provided by the previous examiner.  Additionally, the examiner noted the Veteran's in-service wedge resection to correct ingrown toenails and stated that such procedure would not cause progressive neuropathy of the entire foot up to the ankle, because the only nerve structures in the vicinity of the wedge resection are the proper digital nerve branches that supply the area around the toenail and the tip of the toe; therefore, damage to these nerves would not progress up the foot and ankle proximately.  The examiner also noted that the Veteran underwent the wedge resection in 1985 and that there was no mention of numbness in the great toe at that time, as would be expected if the proper digital nerve branches were damaged; rather, the Veteran's symptoms of numbness began much later, in 2004.  

After a review of the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for left and right foot neuropathy, to include as secondary to a service-connected left ankle disability.  

Initially, the Board notes that the Veteran is not entitled to service connection for left and right foot neuropathy on a presumptive basis.  There is no competent evidence that her diagnosed peripheral neuropathy first manifested during active service or within one year of service discharge; therefore, service connection is not warranted on a presumptive basis for a chronic disease of the nervous system.  See 38 C.F.R. §§ 3.303(a)-(b), 3.307, 3.309; Walker, 708 F.3d 1331.  

However, as noted above, even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, supra; Combee, 34 F.3d 1039.  

As noted above, the October 2009 VA examiner found that the Veteran's condition was less likely as not caused by, a result of, or aggravated by her service-connected left ankle disability.  To the extent that the October 2009 VA examination was inadequate because the examiner did not have the opportunity to review the claims file prior to rendering her opinion, the Board finds it highly probative that the May 2012 VA examiner noted review of, and agreement with, the October 2009 VA opinion and the rationale provided therein.  Moreover, the May 2012 VA examiner opined that the Veteran's neuropathy of the bilateral feet was not due to active service, to include a wedge resection treatment for ingrown toenails.  The Board affords great probative weight to the competent opinions rendered by the October 2009 and May 2012 VA examiners, which were each well supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the Veteran is competent to report symptoms and observations as she experiences them through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to provide an etiological opinion linking her currently diagnosed peripheral neuropathy of the bilateral feet to her active service, or to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The determination of the etiology of a complex neurologic disease requires medical expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's statements allege a nexus relationship between her currently diagnosed peripheral neuropathy of the bilateral feet to her active service, including a service-connected left ankle disability, the Board finds that such statements are of little probative value.  

In conclusion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for neuropathy of the bilateral feet, to include as secondary to a left ankle disability.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left foot neuropathy, to include as secondary to a service-connected left ankle disability, is denied.  

Service connection for right foot neuropathy, to include as secondary to a service-connected left ankle disability, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


